DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an apparatus non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5, 8, 11-13, 15, 16 and 21-23 are allowed.
	With respect to independent claims 1, 8, 21 and 22, the prior art does not disclose, in the claimed environment, a method of preparing a biocompatible micropillar array substrate comprising preparing a PDMS replica based on a silicon MAS, fabricating the silicon MAS with colloid lithography where polystyrene beads are dispersed on a surface so that exposed areas may be etched, and imprinting the replica on a layer of biocompatible polymer, wherein the micopillars are spaced less than 10 microns from each other and have a height of 10 microns or less.  The Maher reference is believed to be the closest prior art but does not disclose the claimed method for fabricating the silicon MAS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799